Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed 03/13/2022. The amendments have been entered and, accordingly, claims 1, 4, 6 and 8-11 are allowed (see Examiner’s Reasons for Allowance, below).

Allowable Subject Matter
Claims 1, 4, 6 and 8-11 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor render obvious the combination set forth in claims 1 and 8, and specifically does not teach or suggest “A cooling device, comprising: an evaporator configured to cool a battery pack…, the battery pack including a plurality of battery cells arranged in an arrangement direction; a condenser disposed above the evaporator and configured to radiate heat of the heat medium to an external fluid…; a gas-phase passage configured to guide the heat medium in a gas phase from the evaporator to the condenser; and a liquid-phase passage configured to guide the heat medium in a liquid phase from the condenser to the evaporator in a direction orthogonal to the arrangement direction of the plurality of battery cells, wherein a cooling amount at two ends of the evaporator in the arrangement direction is lower than a cooling amount at a center of the evaporator in the arrangement direction, the evaporator includes therein a plurality of evaporation channels extending in a vertical direction, the plurality of evaporation channels being formed in parallel in the arrangement direction, and a width of the evaporation channels per unit length of a width of a battery cell of the plurality of battery cells in the arrangement direction is narrower at the two ends of the evaporator in the arrangement direction than at the center of the evaporator in the arrangement direction.”
The closest prior art of record (JP 2014029232A to Yuichi) discloses a cooling device comprising an evaporator, a condenser, a gas-phase passage and a liquid-phase passage arranged as claimed, but does not disclose the evaporator including therein a plurality of evaporation channels extending in a vertical direction, the plurality of evaporation channels being formed in parallel in the arrangement direction, and a width of the evaporation channels per unit length of a width of a battery cell of the plurality of battery cells in the arrangement direction being narrower at the two ends of the evaporator in the arrangement direction than at the center of the evaporator in the arrangement direction so that a cooling amount at two ends of the evaporator in the arrangement direction is lower than a cooling amount at a center of the evaporator in the arrangement direction. Although it is known to provide cooling devices with evaporators including therein evaporation channels capable of providing a cooling amount at two ends of the evaporator in the arrangement direction being lower than a cooling amount at a center of the evaporator in the arrangement direction, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate a plurality of evaporation channels, being formed in parallel in the arrangement direction, having a width per unit length of a width of a battery cell of the plurality of battery cells in the arrangement direction being narrower at the two ends of the evaporator in the arrangement direction than at the center of the evaporator in the arrangement direction. Thus, for at least the aforementioned reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claims 1 and 8.
 The prior art of record does not anticipate nor render obvious the combination set forth in claims 6 and 8, and specifically does not teach or suggest “A cooling device, comprising: an evaporator configured to cool a battery pack…, the battery pack including a plurality of battery cells arranged in an arrangement direction; a condenser disposed above the evaporator and configured to radiate heat of the heat medium to an external fluid…; a gas-phase passage configured to guide the heat medium in a gas phase from the evaporator to the condenser; and a liquid-phase passage configured to guide the heat medium in a liquid phase from the condenser to the evaporator in a direction orthogonal to the arrangement direction of the plurality of battery cells, wherein a cooling amount at two ends of the evaporator in the arrangement direction is lower than a cooling amount at a center of the evaporator in the arrangement direction, the evaporator includes therein a plurality of evaporation channels extending in a vertical direction, the plurality of evaporation channels being formed in parallel in the arrangement direction, and in the direction orthogonal to the arrangement direction, a distance between an inner surface of the evaporation channel and the battery pack is farther at the two ends of the evaporator in the arrangement direction than at the center of the evaporator in the arrangement direction.”
The closest prior art of record (JP 2014029232A to Yuichi) discloses a cooling device comprising an evaporator, a condenser, a gas-phase passage and a liquid-phase passage arranged as claimed, but does not disclose the evaporator including therein a plurality of evaporation channels extending in a vertical direction, the plurality of evaporation channels being formed in parallel in the arrangement direction, and in the direction orthogonal to the arrangement direction, a distance between an inner surface of the evaporation channel and the battery pack is farther at the two ends of the evaporator in the arrangement direction than at the center of the evaporator in the arrangement direction so that a cooling amount at two ends of the evaporator in the arrangement direction is lower than a cooling amount at a center of the evaporator in the arrangement direction. Although it is known to provide cooling devices with evaporators including therein evaporation channels capable of providing a cooling amount at two ends of the evaporator in the arrangement direction being lower than a cooling amount at a center of the evaporator in the arrangement direction, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate in the direction orthogonal to the arrangement direction, a distance between an inner surface of the evaporation channel and the battery pack being farther at the two ends of the evaporator in the arrangement direction than at the center of the evaporator in the arrangement direction. Thus, for at least the aforementioned reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claims 6 and 8.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/LEN TRAN/             Supervisory Patent Examiner, Art Unit 3763